                 IN THE UNITED STATES DISTRICT COURT
                                                                          FILED
                     FOR THE DISTRICT OF MONTANA                            SEP 16 2019
                          MISSOULA DIVISION
                                                                         ~tt<. U.S. District Court
                                                                           O:iStrict Of Montana
                                                                                 1Missoula


 GARY LEE ENZLER,                                  CV 19-39-H-DLC-JTJ

                     Petitioner,

 vs.                                                       ORDER

 LYNN GUYER; ATTORNEY
 GENERAL OF THE STATE OF
 MONTANA,

                      Res ondents.


       On July 31, 2019 United States Magistrate Judge John T. Johnston entered

his Order and Findings and Recommendation recommending that Montana State

Prisoner Gary Lee Enzler's ("Enzler") petition for habeas corpus under 28 U.S.C. §

2254 be dismissed as improperly filed. (Doc. 9.) Enzler timely objects and so is

entitled to de novo review of those findings to which he specifically objects. 28

U.S.C. § 636(b)(l)(C). This Court reviews for clear error those findings to which

no party objects. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a "definite and firm conviction that a mistake has been committed."

United States v. Syrax, 235 F.3d 422,427 (9th Cir. 2000) (citations omitted).




                                         1
                                   DISCUSSION

   Judge Johnston recommended dismissing Enzler's petition as improperly filed

after determining that Enzler's claim should be brought under 42 U.S.C. § 1983 as

Enzler claims he is not receiving adequate mental health care. (Doc. 9 at 4.) In

way of objection, Enzler files two documents. In the first he details his concerns

with the Findings and Recommendations by hand written annotation. (Doc. 9.)

His second supplemental filing is a one-page handwritten document. (Doc. 11.)

The Court has diligently reviewed both documents and done its best to discern

what it can from each.

   While the substance of Enzler's objections are largely unintelligible as a result

of his penmanship, the gist is clear. Enzler is disappointed by the recommendation

and conveys strong personal feelings towards the Magistrate Judge. Nevertheless,

the Court is not able to discern any factual or legal objection directed towards

Judge Johnston's determination that Enzler has raised an Eighth Amendment claim

which must be brought under section 1983. Therefore, reviewing for clear error

and finding none,

      IT IS ORDERED that Judge Johnston's Findings and Recommendation

(Doc. 9) is ADOPTED in full.

      1. The Petition (Doc. 1) is DISMISSED as improperly filed under 28

u.s.c. § 2254.
                                          2
      2. The Clerk of Court is directed to enter, by separate document, a judgment

of dismissal.

      3. A certificate of appealability is DENIED.


      DATED this f b~ ay of September,




                                     Dana L. Christensen, Chief Judge
                                     United States District Court




                                       3
